DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims: 	Claim 4, line 2 “the third protrusion member” should be amended to –the third protrusion–
  	Claim 7, line 2 “the first hook” should be amended to –a first hook–
 	Claim 12, line 5 “a top portion” should be amended to –the top portion–
 	Claim 13, line 8 “the engagement” should be amended to –an engagement–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a suction cup. However, the prior art of record have failed to teach at least the combination of the suction cup comprising a 
suction cup member having an assembly surface and a suction surface; the assembly surface having a first protrusion arranged thereon, and one side of the first protrusion having a first cut-out slot formed thereon; a press ring pressed onto the assembly surface of the suction cup member; a first housing pressed onto the press ring; the first housing having a second protrusion arranged thereon; the second protrusion mounted onto the first protrusion, and one side of the second protrusion having a first through hole formed thereon respective to the first cut-out slot; and an insertion casing having a first sliding piece, one end of the first sliding piece formed with an inclination, and the insertion casing partially engaging with the first housing; wherein the insertion casing uses the first sliding piece with the inclination to slidably move in the first cut-out slot and engage on a top portion of the first housing to lift the first protrusion and to drive the suction cup member to move at the same time in order to allow the suction surface to form a vacuum space along with the other recitation as claimed in clam 1.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631